THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

HEATWURX, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:  W-____

Number of Shares:  _________________

Date of Issuance:  ___________________, 201____ (the “Issuance Date”)




Heatwurx, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, ____________________, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including all Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof, but not after 11:59 P.M., New York Time, on the Expiration Date (as
defined below), _______________________ (_________) fully paid nonassessable
shares of Common Stock (as defined below) (the “Warrant Shares”).  Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 13.  This Warrant is one of the Warrants to
Purchase Common Stock (the “Unit Warrants”) issued pursuant to the non-public
offering by the Company of units (including the Warrants) commenced on or about
June 21, 2013.

1.

EXERCISE OF WARRANT.

(a)  

Mechanics of Exercise.  Subject to the terms and conditions hereof, this Warrant
may be exercised by the Holder on any day, in whole or in part, by (i) delivery
of a written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) payment to
the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or wire transfer of immediately available
funds.  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder; provided, however, that the Holder shall
covenant in the Exercise Notice, that it will deliver the original Warrant to
the Company within five (5) Business Days of such exercise.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the first Business Day following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (the “Exercise Delivery Documents”), the Company shall transmit
by facsimile an acknowledgment of confirmation of receipt of the Exercise
Delivery





--------------------------------------------------------------------------------

Documents to the Holder and the Company’s transfer agent (the “Transfer Agent”).
 On or before the third Business Day following the date on which the Company has
received all of the Exercise Delivery Documents (the “Share Delivery Date”), the
Company shall cause the transfer agent to issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise.  Upon
delivery of the Exercise Notice and Aggregate Exercise Price, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1(a) and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after any exercise and at its
own expense, issue a new Warrant (in accordance with Section 5(d)) representing
the right to purchase the number of Warrant Shares purchasable immediately prior
to such exercise under this Warrant, less the number of Warrant Shares with
respect to which this Warrant is exercised.  The Holder shall be required to pay
any and all taxes, including without limitation, all documentary stamp, or
transfer or similar taxes that may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

(b)  

Exercise Price.  For purposes of this Warrant, “Exercise Price” means $3.00 per
share, subject to adjustment as provided herein.  The Company reserves the right
in its sole discretion to reduce the Exercise Price one or more times and to
establish one or more periods prior to the Expiration Date during which this
Warrant may be exercised at the reduced Exercise Price.

(c)  

Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 10.

(d)  

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall pay to the Holder the cash value of the fractional share based
upon the current market value of Common Stock as determined in the sole
discretion of the Company.

(e)  

Compliance with Securities Laws.  

(i)  

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Common Stock to be issued upon exercise hereof are being acquired solely
for the Holder’s own account and not as a nominee for any other party; and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any Common Stock to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Securities Act or any
state securities laws. Upon exercise of this Warrant, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Common Stock so purchased are being acquired solely for the
Holder’s own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale.

(ii)  

This Warrant and all Common Stock issued upon exercise hereof unless registered
under the Securities Act shall be stamped or imprinted with a legend in
substantially the following form (in addition to any legend required by state
securities laws):





2




--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.




(f)  

Reservation of Common Stock.  So long as this Warrant is outstanding, the
Company shall reserve from its authorized but unissued shares of Common Stock
sufficient shares of Common Stock to issue to the Holder the Warrant Shares upon
exercise of this Warrant.

2.

ORGANIC CHANGE.  

(a)  

Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Company’s assets to another Person or
other transaction, in each case which is effected in such a way that holders of
Common Stock are entitled to receive securities or assets with respect to or in
exchange for Common Stock is referred to herein as an “Organic Change.”  Prior
to the consummation of any (i) sale of all or substantially all of the Company’s
assets to an acquiring Person or (ii) other Organic Change following which the
Company is not a surviving entity, the Company will secure from the Person
purchasing such assets or the Person issuing the securities or providing the
assets in such Organic Change (in each case, the “Acquiring Entity”) a written
agreement to deliver to the Holder in exchange for this Warrant, a security of
the Acquiring Entity evidenced by a written instrument substantially similar in
form and substance to this Warrant and reasonably satisfactory to the Holder of
this Warrant (including an adjusted exercise price equal to the value for the
Common Stock reflected by the terms of such Organic Change and exercisable for a
corresponding number of shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant), if the value so reflected is less than the Exercise Price in
effect immediately prior to such consolidation, merger or sale).  In the event
that an Acquiring Entity is directly or indirectly controlled by a company or
entity whose common stock or similar equity interest is listed, designated or
quoted on a securities exchange or trading market, the Holder may elect to treat
such Person as the Acquiring Entity for purposes of this Section 2.
 Notwithstanding the foregoing, at the Holder’s option and request, the
Acquiring Entity shall purchase the Warrant from such Holder for a purchase
price, payable in cash within five (5) Business Days after such request (or, if
later, on the effective date of the Organic Change), equal to the value of the
remaining unexercised portion of this Warrant on the date of such request, which
value shall be computed using the Black-Scholes option pricing model with such
assumptions and inputs as are reasonably satisfactory to the Company.  The terms
of any agreement pursuant to which an Organic Change is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 2 and insuring that the Warrants (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to an Organic Change.  Prior to the consummation of any other Organic
Change, the Company shall make appropriate provision to insure that the Holder
thereafter will have the right to acquire and receive in lieu of or in addition
to (as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the exercise of this Warrant (without regard to
any limitations on the exercise of this Warrant), such shares of stock,
securities or assets that would have been issued or payable in such Organic
Change with respect to or in exchange for the number of shares of Common Stock
which would have been acquirable and receivable upon the exercise of this
Warrant as of the date of such Organic Change (without regard to any limitations
on the exercise of this Warrant).





3




--------------------------------------------------------------------------------



(b)  

If, prior to the exercise of this Warrant, the Company shall have effected one
or more stock split-ups or stock dividends, any subdivision, consolidation or
reclassification, or any other increases or reductions of the number of shares
of its Common Stock outstanding without receiving reasonable compensation
therefor in money, services, or property, the number of shares of Common Stock
subject to this Warrant shall, (i) if a net increase shall have been effected in
the number of outstanding shares of Common Stock, be proportionately increased,
and the cash consideration payable per share shall be proportionately reduced,
and, (ii) if a net reduction shall have been effected in the number of
outstanding shares of Common Stock, be proportionately reduced and the cash
consideration payable per share be proportionately increased.

3.

NONCIRCUMVENTION.  The Company hereby covenants and agrees that it will not, by
amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder.

4.

WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of shares of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.  Notwithstanding this Section 4, the
Company will provide the Holder with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.

5.

REISSUANCE OF WARRANTS.

(a)  

Transfer of Warrant.  Subject to Section 11 hereof, if this Warrant is to be
transferred, the Holder shall surrender this Warrant to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 5(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 5(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b)  

Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, the
receipt of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant (in accordance with Section 5(d)) representing the right to purchase the
Warrant Shares then underlying this Warrant.





4




--------------------------------------------------------------------------------



(c)  

Warrant Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d)  

Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) except for new warrants issued pursuant to
section 5(a), shall have an issuance date, as indicated on the face of such new
Warrant, which is the same as the Issuance Date, and (iv) shall have the same
rights and conditions as this Warrant.

6.

NOTICES.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing (including electronic
format) and shall be effective (i) upon delivery in person (including by
reputable express courier service); (ii) upon delivery by facsimile (as verified
by a printout showing satisfactory transmission) if sent on a business day
during normal business hours where such notice is to be received and if not, on
the first business day following such delivery where such notice is to be
received; (iii) by electronic mail (as verified by a printout showing
satisfactory transmission) at the electronic mail address set forth below if
sent on a business day during normal business hours where such notice is to be
received and if not, on the first business day following such delivery where
such notice is to be received; or (iv) upon three (3) business days after
mailing with the United States Postal Service if mailed from and to a location
within the continental United States by registered or certified mail, return
receipt requested.  Such notices, demands, and other communications shall be
sent to the Holder at the address, facsimile number or email address, as
applicable, indicated on the records of the Company and to the principal
executive offices, facsimile number, or email address of the Company posted on
its website.  Any party hereto may from time to time change its physical or
electronic address or facsimile number for notices by giving notice of such
changed address or number to the other party hereto in accordance herewith.

7.

AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the holders of the Unit
Warrants representing at least a majority of the shares of Common Stock
obtainable upon exercise of the Unit Warrants then outstanding.

8.

GOVERNING LAW.  This Warrant shall be construed and enforced in accor­dance
with, and all questions concerning the construction, validity, interpretation
and performance of this Warrant shall be governed by, the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.





5




--------------------------------------------------------------------------------



9.

JURISDICTIONAL MATTERS.  The parties hereto irrevocably submit to the
jurisdiction of the Courts of the State of Colorado located in Arapahoe County
and the United States District Court for the District of Colorado in any action
arising out of or relating to this Warrant, and hereby irrevocably agree that
all claims in respect of such action may be heard and determined in such state
or federal court.  The parties hereto irrevocably waive, to the fullest extent
they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The parties further agree, to the
extent permitted by law, that final and unappealable judgment against any of
them in any action or proceeding contemplated above shall be conclusive and may
be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment.  If any legal action or other proceeding
is brought for the enforcement of this Warrant, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any of the
provisions of this Warrant, the successful or prevailing party or parties will
be entitled to recover reasonable attorneys’ fees and other costs incurred in
that action or proceeding, in addition to any other relief to which it or they
may be entitled.

10.

CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.  The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

11.

TRANSFER.

This Warrant may not be offered for sale, sold, transferred or assigned without
the consent of the Company.  

12.

CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms shall
have the following meanings:

(a)  

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

(b)  

 “Common Stock” means (i) the Company’s common stock, par value $0.0001 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

(c)  

 “Expiration Date” means July 31, 2014, or, if such date falls on a day other
than a Business Day (a “Holiday”), the next date that is not a Holiday; provided
that the Company retains the right in its sole discretion to extend the
Expiration Date one or more times.  

(d)  

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

HEATWURX, INC.

By: ________________________________

Name: __________________________

Title: ___________________________  





6




--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

HEATWURX, INC.

The undersigned holder hereby exercises the right to purchase ___________ of the
shares of Common Stock (“Warrant Shares”) of Heatwurx, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

1.  Payment of Exercise Price.  The holder herewith tenders the Aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

2.  Representations and Warranties.  Each of the representations and warranties
made by the holder in the subscription agreement or representation form
pertaining to the acquisition of the Warrant remain true and correct in all
material respects as of the date of this notice.

3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

4.  Delivery of Warrant.  The Holder shall deliver the original Warrant to the
Company within five (5) Business Days from the date hereof.




Date: __________________, ______



 

   Name of Registered Holder

 

By: __________________________________

 

Name: _________________________

 

Title: __________________________





7


